                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

MARVIN E. OWENS,                 :
                                 :
     Plaintiff,                  :
                                 :
     v.                          :      CASE NO.    3:17cv657(DFM)
                                 :
DETECTIVE E. PEREZ, et al.,      :
                                 :
     Defendants.                 :

                           RULING AND ORDER

     The plaintiff, Marvin Owens, who is self-represented, filed

this civil rights action asserting a variety of claims against

numerous defendants.    (Doc. #1.)     After a review of the complaint

pursuant to 28 U.S.C. § 1915(e), I issued a recommended ruling

recommending the dismissal of all defendants and claims with the

exception of two claims against defendant Fitzgerald: (1) a § 1983

claim for unlawful seizure of the plaintiff's motorcycle and (2)       a

state law claim of defamation.       (Doc. #8.)    In January 2018, Judge

Chatigny approved and adopted the recommended ruling.            Pending

before the court is the plaintiff's motion for leave to file an

amended complaint.1    (Doc. #21.)    For the reasons that follow, the

motion is denied.

     The plaintiff now seeks to assert new causes of action and

name 17 additional defendants.         The plaintiff wants to add as



     1Judge Chatigny referred the case to the undersigned for all
pretrial matters. (Doc. #5.)
defendants:     "the United States of America, State of Connecticut

Agencies, Officers or employees;" Officer Jorge Cintron; Officer

A. Perez; John Doe 1; John Doe 2; John Doe 3; Officer Beplio;

Officer L. Perillo; Animal Control Officer S. Lougal; Sergeant

Nikola; Sheriff Marettie; the State of Connecticut Department of

Correction; Internal Affairs Officer E. Rivera; Bridgeport Mayor

Joseph Ganim; Jane Doe; City of Bridgeport; and the Bridgeport

Police Department.       The proposed claims arise out of numerous and

varied    incidents      including:         a   September    2015    attempted

murder/carjacking; a November 2015 incident in which an officer

entered his home while he was sleeping and placed a 911 call

falsely reporting that the plaintiff had a firearm; a November

2016     incident   involving     the       plaintiff's     eviction;     being

misidentified as a "Tony Blackman," a registered sex offender; an

August 2016 entry into the plaintiff's home by an Animal Control

Officer    to   remove    the   plaintiff's       puppy;    "targeting"    and

"harassment" claims directed at Bridgeport Police; and failure to

protect and intervene claims directed at the Bridgeport Police

Department, City of Bridgeport, the State of Connecticut and the

United States.

       Fed. R. Civ. P. 15(a)(2) provides that leave to amend "should

[be] freely give[n] . . . when justice so requires."                "[L]eave to

amend, though liberally granted, may properly be denied for: 'undue

delay, bad faith or dilatory motive on the part of the movant,

                                        2
repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by            virtue of

allowance of the amendment, futility of amendment, etc.'"       Ruotolo

v. City of New York, 514 F.3d 184, 191 (2d Cir. 2008)(quoting Foman

v. Davis, 371 U.S. 178, 182 (1962)).

     Where, as in this case, a party seeks to amend a complaint to

add more defendants, "a court must also consider Rule 20(a) of the

Federal Rules of Civil Procedure." Barclay v. Poland, No. 03–CV–

6585CJS, 2010 WL 3657664, *3 (W.D.N.Y. 2010). "Whether a plaintiff

may join separate individual defendants in one lawsuit is governed

by Fed. R. Civ. P. 20(a)(2)." Orakwue v. City of New York, No. 11-

CV-6183, 2013 WL 5407211, at *8 (E.D.N.Y. Sept. 25, 2013). Federal

Rule of Civil Procedure 20 permits joinder of claims against

multiple defendants only if two criteria are satisfied: (1) the

claims "aris[e] out of the same transaction, occurrence, or series

of transactions and occurrences;" and (2) "any question of law or

fact common to all defendants will arise in the action."

     "Leave   to   amend   a   complaint   is   properly   denied   when

allegations asserted in the proposed amended complaint do not

relate to claims asserted in the original complaint."         Taylor v.

Macomber, No. 97 CIV. 4127, 1999 WL 349696, at *6 (S.D.N.Y. May

27, 1999).    See also St. Louis v. McClain, No. 3:18CV1590(AWT),

2018 WL 5634941, at *1 (D. Conn. Oct. 30, 2018) (dismissing

complaint where the claims "raised in the plaintiff's complaint

                                   3
are wholly unrelated to one another. They involve separate events

and separate defendants and, thus, do not 'aris[e] out of the same

transaction,    occurrence,   or       series     of    transactions     and

occurrences.'"); Melvin v. Connecticut, No. 3:16CV537(RNC), 2016

WL 3264155, at *2 (D. Conn. June 14, 2016)(dismissing complaint

for failure to comply with Rule 20 where the "complaint joins in

one action claims that are wholly unrelated."); Klos v. Haskell,

835 F. Supp. 710, 715–16 (W.D.N.Y. 1993) (denying leave to amend

complaint to add unrelated claims), aff'd, 48 F.3d 81 (2d Cir.

1995); Jones v. City of Buffalo, No. 96 Civ. 0739, 1997 WL 411910,

at *2 (W.D.N.Y. July 15, 1997) (denying leave to amend where

plaintiff sought to add new defendants and new claims having

"absolutely no relation to events described" in first amended

complaint).

     As indicated, the operative complaint asserts claims against

defendant   Fitzgerald   concerning     seizure    of   a   motorcycle   and

defamation.    The plaintiff's proposed amended complaint fails to

comply with the requirements of Rule 20(a)(2). The claims he seeks

to add do not arise from the same occurrences and do not share

common questions of law or fact.       "As the claims do not need to be

resolved in one lawsuit, they are improperly joined."            DeAngelis

v. Long, No. 3:18CV755(MPS), 2018 WL 2138634, at *6 (D. Conn. May

9, 2018).     See Webb v. Maldonaldo, No. 3:13CV144(RNC), 2013 WL

3243135, at *3 (D. Conn. June 26, 2013) (Plaintiff did not comply

                                   4
with Rule 20 where "the complaint joins in one action claims that

are wholly unrelated"); Wilson v. McKenna, No. 3:12CV1581(VLB),

2015 WL 1471908, at *6 (D. Conn. Mar. 31, 2015) (fact that all

defendants injured plaintiff insufficient to warrant joinder).

     For these reasons, the plaintiff's motion for leave to amend

(doc. #21) is denied without prejudice.

     This is not a recommended ruling.    This is an order regarding

discovery and case management which is reviewable pursuant to the

"clearly erroneous" statutory standard of review.2 See 28 U.S.C.

§636(b)(1)(A); Fed. R. Civ. P. 72(a); and D. Conn. L. Civ. R. 72.2.

As such, it is an order of the Court unless reversed or modified

by the district judge upon motion timely made.

     Any party may seek the district court's review of this

recommendation.   Pursuant to 28 U.S.C. § 636(b)(1) and Fed. R.

Civ. P. 72, the parties shall have fourteen (14) days from service

of this report to serve and file written objections.    See Fed. R.

Civ. P. 6(a), 6(d) & 72; Rule 72.2 of the Local Rules for Magistrate

Judges.   Failure to object timely to this ruling precludes any

further judicial review of the decision. Knox v. Countrywide Bank,

673 F. App'x 31, 33B34 (2d Cir. 2016).       See Small v. Sec'y of

Health and Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per


     2A ruling on a motion for leave to amend is considered
nondispositive, "requiring a 'clearly erroneous' standard of
review." Sokol Holdings, Inc. v. BMB Munai, Inc., No. 05 CV 3749,
2009 WL 3467756, at *4 (S.D.N.Y. Oct. 28, 2009)(collecting cases).
                                 5
curiam)("failure     to   object    timely   to    a   magistrate's   report

operates   as   a   waiver   of   any   further   judicial   review   of   the

magistrate's decision"; Frank v. Johnson, 968 F.2d 298, 300 (2d

Cir. 1992) (failure to file timely objections to Magistrate Judge's

recommended ruling waives further review of the ruling).

     SO ORDERED at Hartford, Connecticut this 19th day of November,

2018.

                                    ___________/s/_______________
                                    Donna F. Martinez
                                    United States Magistrate Judge




                                        6
